DETAILED ACTION
This office action is responsive to communication(s) filed on 7/11/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 6-20 are pending and are currently being examined.
Claim 6 is independent.

Specification
The disclosure is objected to because of the following informalities: 
[   ]
Appropriate correction is required.

Claim Objections
Claim [ ] objected to because of the following informalities:  
[    ]
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a) or 112(1st)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) [ ] are/is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contain(s) subject matter which was/were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

NNNNNNN
Dependent claims #### and #### are rejected as they depend on claim(s) above.

Claim Rejections - 35 USC § 112(b) or 112(2nd)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 6-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 6 recites “the recorded measurement data recorded by the method of claim 1 or being corresponding synthetic data”. Here, the claim is indefinite for being dependent upon cancelled claim 1. For compact prosecution purposes only, the examiner interprets that “the recorded measurement data recorded bya method”.

Claim 15 recites the limitation “the maximum normalized force” within the phrase “and/or cause the maximum normalized force for each of the M virtual buttons to tend towards a common defined value, where M>2, by adjusting the mapping to reduce or minimise a normalized- force cost function being a use-case cost function which defines the effect of the mapping on maximum normalized force for each of the M virtual buttons”. There is insufficient antecedent basis in the claim for the limitation. For compact prosecution purposes only, the examiner interprets the phrase as:
and/or cause [[the]] a maximum normalized force for each of the M virtual buttons to tend towards a common defined value, where M>2, by adjusting the mapping to reduce or minimise a normalized- force cost function being a use-case cost function which defines the effect of the mapping on the maximum normalized force for each of the M virtual buttons
Claim(s) [ ] recite(s) the limitation(s) [for example, “the most viewers detected in front of the display device” at the end of the claims].  There is insufficient antecedent basis for this limitation in the claim.

Dependent claims 7-20 are rejected as they depend on claim(s) above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) [  ] is/are rejected under 35 U.S.C. 102[(a)(1) or (a)(2)] as being anticipated by NNNNNNNNNN.



Claim(s) NNNNNNN is/are directed to a method/computer-readable medium/electronic device for accomplishing the steps/functions (or containing the steps reflective of the functions) of the method/computer-readable medium/electronic device in claim NNNNN, and are rejected using similar rationale(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 9, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein; Christian et al. (hereinafter Klein – US 20180329718 A1) in view of Seo; Joon-kyu et al. (hereinafter Seo – US 20140078047 A1).
Claim(s) [  ] is/are rejected under 35 U.S.C. 103 as being unpatentable over [  ] as applied to claim [  ] above, and further in view of [  ].

different devices may provide different user experiences, including different display components, e.g., displaying different display areas with different functionalities and/or different icon sizes, ¶¶ 19, 34, 64

Claim(s) NNNNNNN is/are directed to a method/computer-readable medium/electronic device for accomplishing the steps/functions (or containing the steps reflective of the functions) of the method/computer-readable medium/electronic device in claim NNNNN, and are rejected using similar rationale(s).

Independent Claim 6:
	Klein teaches A computer-implemented method of generating a characterization definition 
which defines a response of a given type of device to an applied force, (context information 308 is used to generate a configuration output for displaying information based on a grip [a response…to an applied force], e.g., by biasing displaying information to the left side [generating a characterization definition] when a user grips the device with right hand, ¶ 63; context information 308 describes, e.g., user’s grip [an applied force] on client device, which is detected based on capacitive strips and/or sensors of the exterior of client device 102 or of the display surface, ¶ 60; generating configuration output is based on a hardware state and shell state, fig. 8:806 and ¶ 123, and these states are determined based on device type information 118 [of a given type of device], ¶¶ 29-30)
[0047] In the example implementation scenario 200, the client device 102 is illustrated as including input mechanisms 202. The input mechanisms 202 generally represent different functionalities for receiving input to the client device 102, and include a digitizer 204, one or more sensors 206, touch input devices 208, and analog input devices 210. Examples of the input mechanisms 202 thus include gesture-sensitive sensors and devices (e.g., such as touch-based sensors and movement-tracking sensors (e.g., camera-based)), a mouse, a keyboard, a stylus, a touch pad, accelerometers, a microphone with accompanying voice recognition software, and so forth. The input mechanisms 202 may be separate or integral with the display device 110, with integral examples including gesture-sensitive displays with integrated touch-sensitive or motion-sensitive sensors.
[0060] One example of context information 308 is information describing a user's grip on the client device 102 during operation of the device. For instance, information describing the user's grip can be detected by one or more of the input mechanisms 202, such as by the sensors 206, as introduced in FIG. 2. As an example, a user's grip on the client device 102 can be detected by capacitive strips on the outside of the client device and/or separate capacitive sensors on the rear exterior of the client device 102. Alternatively or additionally, the user's grip can be detected based on a capacitance of a display surface of the client device 102, such as display device 110. Information describing the grip can specify whether the user has fingers wrapped around the client device 102, which hand (e.g., left or right hand) the user is using the hold the client device 102, in which of a variety of different postures the user is holding the device, and so on. Accordingly, context information 308 describing a user's grip indicates how the user is holding the client device 102, which is useable to infer how the user intends to use the device.
[0064] There are many different reasons why a user may have particular preferences related to how the user tends to use the client device 102. Behavioral data included in the context information 308, although it may not explicitly represent preferences in the form of settings, thus includes behavioral information describing how the user uses the device. In this manner, using context information 308, some user actions can be anticipated. For example, when a notetaking application is launched, the component system 122 can use the context information 308 to generate the configuration output 310 to launch the notetaking application via a particular display device in a scenario where the hardware information 304 indicates that the client device is connected to multiple display devices. Continuing this example, the particular display device is selected because the component system 122 is aware that the user has a preference for viewing the notetaking application via the particular display device and that the user likely intends that particular display device to be the primary display.
[0132] Step 1000 receives a request for an application to execute at a client device. The component system 122, for instance, detects that an application 106 is requesting to execute at the client device 102. In accordance with one or more implementations, step 1000 is performed in response to receiving user input at the client device 102 that commences execution of the application 106, such as via user input received from one or more input mechanisms 202 as illustrated in FIG. 2.
[…], 	
[0027] The input module 114 is representative of functionality for receiving input to the client device 102 via one or more input mechanisms of the client device. The input module 114, for instance, includes an input mapping system that maps input signals to various functionalities of the client device 102 based on a current state of the client device. For example, the input module 114 may employ target disambiguation techniques for input signals generated by touch input devices to determine an intended input location based on received touch input in a manner that accounts for variations in user input.
[0029] In order to assist in determining a current state of the client device 102, the client device 102 additionally includes memory/storage 116 storing device type information 118 as well as user profile information 120. The device type information 118 describes the client device 102, such as by a serial number, a manufacturer, a model, a hardware specification, a software specification, combinations thereof, and so forth. Alternatively or additionally, the device type information 118 describes current and historical activity for the operating system 104, applications 106, communication module 108, output module 112, and/or input module 114. Generally, the user profile information 120 describes one or more user profiles associated with the client device. For instance, a user profile can include information describing a particular user, such as a user's age, a user's accessibility needs, and so forth. Alternatively or additionally, the user profile information 120 includes historical data describing a manner in which the particular user interacts with the client device 102, such as voice training data, gesture training data, recorded input data, and so forth.
[0030] The client device 102 additionally includes a component system 122, which is representative of functionality for determining a current state of a the client device, based on a hardware state, a shell state, and a context state of the client device, and generating an output based on the current state. For instance, the component system 122 includes a hardware state module 124, a shell state module 126, and a context state module 128. As described herein, the hardware state module 124 is representative of functionality for monitoring a hardware state of the client device 102, which describes one or more hardware devices that are available to the client device. For instance, a current hardware state of the client device 102 may be defined by one or more input and output devices that are available to the client device, a hardware specification of the client device, and/or hardware specifications of one or more devices connected to the client device. In some implementations, the hardware state module 124 determines a hardware state of the client device 102 based on the device type information 118.
[0047] In the example implementation scenario 200, the client device 102 is illustrated as including input mechanisms 202. The input mechanisms 202 generally represent different functionalities for receiving input to the client device 102, and include a digitizer 204, one or more sensors 206, touch input devices 208, and analog input devices 210. Examples of the input mechanisms 202 thus include gesture-sensitive sensors and devices (e.g., such as touch-based sensors and movement-tracking sensors (e.g., camera-based)), a mouse, a keyboard, a stylus, a touch pad, accelerometers, a microphone with accompanying voice recognition software, and so forth. The input mechanisms 202 may be separate or integral with the display device 110, with integral examples including gesture-sensitive displays with integrated touch-sensitive or motion-sensitive sensors.
each force sensor configured to output a sensor signal, (when input devices/mechanisms, such as touch-based capacitive sensors, detect a touch/grip [force], they generate input information signals, ¶¶ 27, 47 and 60)
[0027] The input module 114 is representative of functionality for receiving input to the client device 102 via one or more input mechanisms of the client device. The input module 114, for instance, includes an input mapping system that maps input signals to various functionalities of the client device 102 based on a current state of the client device. For example, the input module 114 may employ target disambiguation techniques for input signals generated by touch input devices to determine an intended input location based on received touch input in a manner that accounts for variations in user input.
wherein in [a] defined arrangement the […] force sensors are operatively coupled to a defined input region of the surface so as to sense a force applied to that input region, (the input mechanisms may be integrated into the display of the client device, ¶ 47, and are capable of sensing touch/grip applied on the surface(s) of the client device and translate the inputs into input signals corresponding to input locations, ¶¶ 27 and 60. Herein, it is interpreted every place where the sensors are installed is reflective of a “wherein in [a] defined arrangement the […] force sensors are operatively coupled to a defined input region of the surface so as to sense a force applied to that input region”, since the sensors, necessarily located in a specific [defined] area on/under the surfaces of the client device(s), are able to convert touch/grip forces into input signals for touched/gripped locations)
[0027] The input module 114 is representative of functionality for receiving input to the client device 102 via one or more input mechanisms of the client device. The input module 114, for instance, includes an input mapping system that maps input signals to various functionalities of the client device 102 based on a current state of the client device. For example, the input module 114 may employ target disambiguation techniques for input signals generated by touch input devices to determine an intended input location based on received touch input in a manner that accounts for variations in user input.
the method comprising: 
obtaining recorded measurement data for devices of that type, the recorded measurement data recorded bya method(generating configuration output based on a hardware state and shell state, fig. 8:806 and ¶ 123, which are determined based on device type information 118 that is stored in and retrieved [obtaining recorded measurement data for devices of that type] from memory/storage 116 of client device 102, ¶¶ 29-30. Herein, it is interpreted that all information in memory/storage 116 are necessarily recorded thereon based on a recording method [recorded by a method])
and generating the characterization definition based on the recorded measurement data. (generating configuration output that biases display information [characterization definition] based on a hardware state and shell state, fig. 8:806 and ¶¶ 63 and 123, which are determined based on device type information 118 that is stored [recorded] in and retrieved from memory/storage 116 of client device 102, ¶¶ 29-30)
Klein further teaches that device type information includes hardware specification, ¶ 29, that each client device may have one or more sensors/touch input devices [hardware] that are integrated into a display of the client device, ¶ 47, and that d[0019] Implementations are also operable to cause an application to execute on a computing device in a certain manner by representing the computing device to the application as being a set of interchangeable components. For instance, an application may be designed to have a first user experience while executing on a device with an integrated camera and a second, different user experience while executing on a device with no integrated camera. The first user experience, for example, may include a display area with an icon for accessing camera functionality while the second user experience includes an icon for accessing a freeform drawing program in the same display area. As an example, consider a scenario where the application is executing on a device with an integrated camera, but a user's hand is covering the integrated camera. Using techniques described herein, the device may be represented to the application as a set of components that excludes the integrated camera, thereby causing the application execute as if no integrated camera exists on the device and display the freeform drawing icon instead of the camera icon.
[0034] For instance, the environment 100 includes an example configuration 130, an example configuration 132, and an example configuration 134, which each represent configurations of the client device 102 that are adapted based on one or more of a hardware state, a shell state, or a context state of the client device 102. The example configuration 130 is representative of a scenario where a child user is interacting with the client device 102. In the example configuration 130, an overall user experience for the client device 102 is simplified, such as by representing functionality of the operating system 104, the applications 106, and so forth, using large icons for display instead of a desktop user experience with small icons, operating system chrome, and so forth. In some implementations, simplifying the overall user experience for the client device 102 is performed by reducing a number of interchangeable components running in parallel on the client device 102, as described in further detail below. As described herein, interchangeable components running parallel on the client device 102 also refers to interchangeable components that are executing concurrently on the client device 102.
[0164] In addition to any of the above described methods, any one or combination of: wherein the subset of components omits at least one component from the set of client device components that is available for use by the client device; wherein a device type of the client device is a first device type, the application is designed to provide a first user experience for the first device type and a different user experience for a second device type, the subset of components represents the client device as the second type, and causing the application to execute at the client device comprises causing the application to provide the different user experience; wherein the at least one hardware mechanism includes at least one output mechanism of the client device and the hardware state of the client device includes information describing one or more interchangeable components that are available to configure functionality of the at least one output mechanism; and wherein the current context of the at least one hardware mechanism, the application, and the operating system is determined based on at least one of a user's grip on the client device, a relative position of the client device, a sound received by the client device, user profile information for the user, a posture of the client device, visual information received by the client device, a connection between the client device and an external device, or a number of users interacting with the client device.
ifferent devices may have different screen sizes, e.g., larger screens, ¶ 153. 
 Klein does not appear to expressly teach 
the given type defining devices of that type as comprising a defined arrangement of a surface and N force sensors of the device concerned, where N>1
However, Seo teaches/suggests the concept(s) of a display having more than one sensor, in which a number and arrangement of the sensors may change according to a size of a display, ¶¶ 67-69 and fig. 3.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Klein to include the concept(s) of that a display having more than one sensor, in which a number and arrangement of the sensors may change according to a size of a display, as taught/suggested by Seo.
One would have been motivated to make such a combination in order to improve the flexibility of the method to accommodate a variety of display sizes, Klein ¶¶ 29, 47 and 153 and Seo ¶ 69.
In combination, Klein, as modified, teaches/suggests 
the given type defining devices of that type as comprising a defined arrangement of a surface and N force sensors of the device concerned, where N>1 (Klein teaches the definition of device types, as explained above, and further teaches that device type information includes hardware specification, ¶ 29, that each client device may have one or more sensors/touch input devices [hardware] that are integrated into a display of the client device, ¶ 47, and that d[0019] Implementations are also operable to cause an application to execute on a computing device in a certain manner by representing the computing device to the application as being a set of interchangeable components. For instance, an application may be designed to have a first user experience while executing on a device with an integrated camera and a second, different user experience while executing on a device with no integrated camera. The first user experience, for example, may include a display area with an icon for accessing camera functionality while the second user experience includes an icon for accessing a freeform drawing program in the same display area. As an example, consider a scenario where the application is executing on a device with an integrated camera, but a user's hand is covering the integrated camera. Using techniques described herein, the device may be represented to the application as a set of components that excludes the integrated camera, thereby causing the application execute as if no integrated camera exists on the device and display the freeform drawing icon instead of the camera icon.
[0034] For instance, the environment 100 includes an example configuration 130, an example configuration 132, and an example configuration 134, which each represent configurations of the client device 102 that are adapted based on one or more of a hardware state, a shell state, or a context state of the client device 102. The example configuration 130 is representative of a scenario where a child user is interacting with the client device 102. In the example configuration 130, an overall user experience for the client device 102 is simplified, such as by representing functionality of the operating system 104, the applications 106, and so forth, using large icons for display instead of a desktop user experience with small icons, operating system chrome, and so forth. In some implementations, simplifying the overall user experience for the client device 102 is performed by reducing a number of interchangeable components running in parallel on the client device 102, as described in further detail below. As described herein, interchangeable components running parallel on the client device 102 also refers to interchangeable components that are executing concurrently on the client device 102.
[0164] In addition to any of the above described methods, any one or combination of: wherein the subset of components omits at least one component from the set of client device components that is available for use by the client device; wherein a device type of the client device is a first device type, the application is designed to provide a first user experience for the first device type and a different user experience for a second device type, the subset of components represents the client device as the second type, and causing the application to execute at the client device comprises causing the application to provide the different user experience; wherein the at least one hardware mechanism includes at least one output mechanism of the client device and the hardware state of the client device includes information describing one or more interchangeable components that are available to configure functionality of the at least one output mechanism; and wherein the current context of the at least one hardware mechanism, the application, and the operating system is determined based on at least one of a user's grip on the client device, a relative position of the client device, a sound received by the client device, user profile information for the user, a posture of the client device, visual information received by the client device, a connection between the client device and an external device, or a number of users interacting with the client device.
ifferent devices may have different screen sizes, e.g., larger screens, ¶ 153. Seo teaches/suggests the concept(s) of a display having more than one sensor, in which a number and arrangement of the sensors may change according to a size of a display, ¶¶ 67-69 and fig. 3)

Claim 9:
	The rejection of claim 6 is incorporated. Klein teaches A computer-implemented method of generating a configuration definition 
for configuring a given type of device for a given use case defined by a use-case definition, (context information 308 is used to generate a configuration output for displaying information [for configuring] based on a grip, e.g., by biasing displaying information to the left side when a user grips the device with right hand [for a given use case defined by a use-case definition], ¶ 63; context information 308 describes, e.g., user’s grip on client device, which is detected based on capacitive strips and/or sensors of the exterior of client device 102 or of the display surface, ¶ 60; generating configuration output is based on a hardware state and shell state, fig. 8:806 and ¶ 123, and these states are determined based on device type information 118 [for configuring a given type of device], ¶¶ 29-30) 
[…], 
each force sensor configured to output a sensor signal, (when input devices/mechanisms, such as touch-based capacitive sensors, detect a touch/grip [force], they generate input information signals, ¶¶ 27, 47 and 60)
wherein in [a] defined arrangement the […] force sensors are operatively coupled to a defined input region of the surface so as to sense a force applied to that input region,  (the input mechanisms may be integrated into the display of the client device, ¶ 47, and are capable of sensing touch/grip applied on the surface(s) of the client device and translate the inputs into input signals corresponding to input locations, ¶¶ 27 and 60. Herein, it is interpreted every place where the sensors are installed is reflective of a “wherein in [a] defined arrangement the […] force sensors are operatively coupled to a defined input region of the surface so as to sense a force applied to that input region”, since the sensors, necessarily located in a specific area on/under the surfaces of the client device(s), are able to convert touch/grip forces into input signals for touched/gripped locations)
the method comprising:
obtaining a characterization definition for devices of that type, the characterization definition optionally generated by the method of claim 6; (generating configuration output that biases display information [obtaining a characterization definition] based on a hardware state and shell state, fig. 8:806 and ¶¶ 63 and 123, which are determined based on device type information 118 that is stored [recorded] in and retrieved from memory/storage 116 of client device 102, ¶¶ 29-30. Herein, it is interpreted that all information in memory/storage 116 are necessarily recorded thereon based on a recording method [recorded by a method])
and generating the configuration definition based on the characterization definition and the use-case definition. (generating configuration output [configuration definition] that biases display information [characterization definition] based on a hardware state and shell state, fig. 8:806 and ¶¶ 63 and 123, which are determined based on device type information 118 that is stored [recorded] in and retrieved from memory/storage 116 of client device 102, ¶¶ 29-30. E.g., the definition biasing display information to the left side when a user grips the device with right hand [and the use-case definition], ¶ 63)
Klein further teaches that device type information includes hardware specification, ¶ 29, that each client device may have one or more sensors/touch input devices [hardware] that are integrated into a display of the client device, ¶ 47, and that d[0019] Implementations are also operable to cause an application to execute on a computing device in a certain manner by representing the computing device to the application as being a set of interchangeable components. For instance, an application may be designed to have a first user experience while executing on a device with an integrated camera and a second, different user experience while executing on a device with no integrated camera. The first user experience, for example, may include a display area with an icon for accessing camera functionality while the second user experience includes an icon for accessing a freeform drawing program in the same display area. As an example, consider a scenario where the application is executing on a device with an integrated camera, but a user's hand is covering the integrated camera. Using techniques described herein, the device may be represented to the application as a set of components that excludes the integrated camera, thereby causing the application execute as if no integrated camera exists on the device and display the freeform drawing icon instead of the camera icon.
[0034] For instance, the environment 100 includes an example configuration 130, an example configuration 132, and an example configuration 134, which each represent configurations of the client device 102 that are adapted based on one or more of a hardware state, a shell state, or a context state of the client device 102. The example configuration 130 is representative of a scenario where a child user is interacting with the client device 102. In the example configuration 130, an overall user experience for the client device 102 is simplified, such as by representing functionality of the operating system 104, the applications 106, and so forth, using large icons for display instead of a desktop user experience with small icons, operating system chrome, and so forth. In some implementations, simplifying the overall user experience for the client device 102 is performed by reducing a number of interchangeable components running in parallel on the client device 102, as described in further detail below. As described herein, interchangeable components running parallel on the client device 102 also refers to interchangeable components that are executing concurrently on the client device 102.
[0164] In addition to any of the above described methods, any one or combination of: wherein the subset of components omits at least one component from the set of client device components that is available for use by the client device; wherein a device type of the client device is a first device type, the application is designed to provide a first user experience for the first device type and a different user experience for a second device type, the subset of components represents the client device as the second type, and causing the application to execute at the client device comprises causing the application to provide the different user experience; wherein the at least one hardware mechanism includes at least one output mechanism of the client device and the hardware state of the client device includes information describing one or more interchangeable components that are available to configure functionality of the at least one output mechanism; and wherein the current context of the at least one hardware mechanism, the application, and the operating system is determined based on at least one of a user's grip on the client device, a relative position of the client device, a sound received by the client device, user profile information for the user, a posture of the client device, visual information received by the client device, a connection between the client device and an external device, or a number of users interacting with the client device.
ifferent devices may have different screen sizes, e.g., larger screens, ¶ 153. 
 Klein does not appear to expressly teach 
the given type defining devices of that type as comprising a defined arrangement of a surface and N force sensors of the device concerned, where N>1
However, Seo teaches/suggests the concept(s) of a display having more than one sensor, in which a number and arrangement of the sensors may change according to a size of a display, ¶¶ 67-69 and fig. 3.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Klein to include the concept(s) of that a display having more than one sensor, in which a number and arrangement of the sensors may change according to a size of a display, as taught/suggested by Seo.
One would have been motivated to make such a combination in order to improve the flexibility of the method to accommodate a variety of display sizes, Klein ¶¶ 29, 47 and 153 and Seo ¶ 69.
In combination, Klein, as modified, teaches/suggests 
the given type defining devices of that type as comprising a defined arrangement of a surface and N force sensors of the device concerned, where N>1 (Klein teaches the definition of device types, as explained above, and further teaches that device type information includes hardware specification, ¶ 29, that each client device may have one or more sensors/touch input devices [hardware] that are integrated into a display of the client device, ¶ 47, and that d[0019] Implementations are also operable to cause an application to execute on a computing device in a certain manner by representing the computing device to the application as being a set of interchangeable components. For instance, an application may be designed to have a first user experience while executing on a device with an integrated camera and a second, different user experience while executing on a device with no integrated camera. The first user experience, for example, may include a display area with an icon for accessing camera functionality while the second user experience includes an icon for accessing a freeform drawing program in the same display area. As an example, consider a scenario where the application is executing on a device with an integrated camera, but a user's hand is covering the integrated camera. Using techniques described herein, the device may be represented to the application as a set of components that excludes the integrated camera, thereby causing the application execute as if no integrated camera exists on the device and display the freeform drawing icon instead of the camera icon.
[0034] For instance, the environment 100 includes an example configuration 130, an example configuration 132, and an example configuration 134, which each represent configurations of the client device 102 that are adapted based on one or more of a hardware state, a shell state, or a context state of the client device 102. The example configuration 130 is representative of a scenario where a child user is interacting with the client device 102. In the example configuration 130, an overall user experience for the client device 102 is simplified, such as by representing functionality of the operating system 104, the applications 106, and so forth, using large icons for display instead of a desktop user experience with small icons, operating system chrome, and so forth. In some implementations, simplifying the overall user experience for the client device 102 is performed by reducing a number of interchangeable components running in parallel on the client device 102, as described in further detail below. As described herein, interchangeable components running parallel on the client device 102 also refers to interchangeable components that are executing concurrently on the client device 102.
[0164] In addition to any of the above described methods, any one or combination of: wherein the subset of components omits at least one component from the set of client device components that is available for use by the client device; wherein a device type of the client device is a first device type, the application is designed to provide a first user experience for the first device type and a different user experience for a second device type, the subset of components represents the client device as the second type, and causing the application to execute at the client device comprises causing the application to provide the different user experience; wherein the at least one hardware mechanism includes at least one output mechanism of the client device and the hardware state of the client device includes information describing one or more interchangeable components that are available to configure functionality of the at least one output mechanism; and wherein the current context of the at least one hardware mechanism, the application, and the operating system is determined based on at least one of a user's grip on the client device, a relative position of the client device, a sound received by the client device, user profile information for the user, a posture of the client device, visual information received by the client device, a connection between the client device and an external device, or a number of users interacting with the client device.
ifferent devices may have different screen sizes, e.g., larger screens, ¶ 153. Seo teaches/suggests the concept(s) of a display having more than one sensor, in which a number and arrangement of the sensors may change according to a size of a display, ¶¶ 67-69 and fig. 3)
	
Claim 18:
	The rejection of claim 9 is incorporated. Klein teaches A method of 
configuring a candidate device of a given type for a given use case defined by a use-case definition, (context information 308 is used to generate a configuration output for displaying information [for configuring] based on a grip, e.g., by biasing displaying information to the left side when a user grips a device [a candidate device] with right hand [for a given use case defined by a use-case definition], ¶ 63; context information 308 describes, e.g., user’s grip on client device, which is detected based on capacitive strips and/or sensors of the exterior of client device 102 or of the display surface, ¶ 60; generating configuration output is based on a hardware state and shell state, fig. 8:806 and ¶ 123, and these states are determined based on device type information 118 [of a given type], ¶¶ 29-30)
[…], 
each force sensor configured to output a sensor signal, (when input devices/mechanisms, such as touch-based capacitive sensors, detect a touch/grip [force], they generate input information signals, ¶¶ 27, 47 and 60) 
wherein in [a] defined arrangement the [...] force sensors are operatively coupled to a defined input region of the surface so as to sense a force applied to that input region, (the input mechanisms may be integrated into the display of the client device, ¶ 47, and are capable of sensing touch/grip applied on the surface(s) of the client device and translate the inputs into input signals corresponding to input locations, ¶¶ 27 and 60. Herein, it is interpreted every place where the sensors are installed is reflective of a “wherein in [a] defined arrangement the […] force sensors are operatively coupled to a defined input region of the surface so as to sense a force applied to that input region”, since the sensors, necessarily located in a specific area on/under the surfaces of the client device(s), are able to convert touch/grip forces into input signals for touched/gripped locations)
the method comprising:
obtaining a configuration definition for configuring devices of the given type for the given use case, the configuration definition optionally generated by the method of claim 9; (generating configuration output [obtaining a configuration definition] that biases display information based on a hardware state and shell state, fig. 8:806 and ¶¶ 63 and 123, which are determined based on device type information 118 [of the given type] that is stored [recorded] in and retrieved from memory/storage 116 of client device 102, ¶¶ 29-30. E.g., the definition biases display information to the left side when a user grips the device with right hand [for the give use case the use-case definition], ¶ 63)
and configuring the candidate device with the configuration definition. (configuring the client device based on the configuration output, fig. 8:808 and ¶ 124)
Klein further teaches that device type information includes hardware specification, ¶ 29, that each client device may have one or more sensors/touch input devices [hardware] that are integrated into a display of the client device, ¶ 47, and that d[0019] Implementations are also operable to cause an application to execute on a computing device in a certain manner by representing the computing device to the application as being a set of interchangeable components. For instance, an application may be designed to have a first user experience while executing on a device with an integrated camera and a second, different user experience while executing on a device with no integrated camera. The first user experience, for example, may include a display area with an icon for accessing camera functionality while the second user experience includes an icon for accessing a freeform drawing program in the same display area. As an example, consider a scenario where the application is executing on a device with an integrated camera, but a user's hand is covering the integrated camera. Using techniques described herein, the device may be represented to the application as a set of components that excludes the integrated camera, thereby causing the application execute as if no integrated camera exists on the device and display the freeform drawing icon instead of the camera icon.
[0034] For instance, the environment 100 includes an example configuration 130, an example configuration 132, and an example configuration 134, which each represent configurations of the client device 102 that are adapted based on one or more of a hardware state, a shell state, or a context state of the client device 102. The example configuration 130 is representative of a scenario where a child user is interacting with the client device 102. In the example configuration 130, an overall user experience for the client device 102 is simplified, such as by representing functionality of the operating system 104, the applications 106, and so forth, using large icons for display instead of a desktop user experience with small icons, operating system chrome, and so forth. In some implementations, simplifying the overall user experience for the client device 102 is performed by reducing a number of interchangeable components running in parallel on the client device 102, as described in further detail below. As described herein, interchangeable components running parallel on the client device 102 also refers to interchangeable components that are executing concurrently on the client device 102.
[0164] In addition to any of the above described methods, any one or combination of: wherein the subset of components omits at least one component from the set of client device components that is available for use by the client device; wherein a device type of the client device is a first device type, the application is designed to provide a first user experience for the first device type and a different user experience for a second device type, the subset of components represents the client device as the second type, and causing the application to execute at the client device comprises causing the application to provide the different user experience; wherein the at least one hardware mechanism includes at least one output mechanism of the client device and the hardware state of the client device includes information describing one or more interchangeable components that are available to configure functionality of the at least one output mechanism; and wherein the current context of the at least one hardware mechanism, the application, and the operating system is determined based on at least one of a user's grip on the client device, a relative position of the client device, a sound received by the client device, user profile information for the user, a posture of the client device, visual information received by the client device, a connection between the client device and an external device, or a number of users interacting with the client device.
ifferent devices may have different screen sizes, e.g., larger screens, ¶ 153. 
 Klein does not appear to expressly teach 
the given type defining devices of that type as comprising a defined arrangement of a surface and N force sensors of the device concerned, where N>1
However, Seo teaches/suggests the concept(s) of a display having more than one sensor, in which a number and arrangement of the sensors may change according to a size of a display, ¶¶ 67-69 and fig. 3.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Klein to include the concept(s) of that a display having more than one sensor, in which a number and arrangement of the sensors may change according to a size of a display, as taught/suggested by Seo.
One would have been motivated to make such a combination in order to improve the flexibility of the method to accommodate a variety of display sizes, Klein ¶¶ 29, 47 and 153 and Seo ¶ 69.
In combination, Klein, as modified, teaches/suggests 
the given type defining devices of that type as comprising a defined arrangement of a surface and N force sensors of the device concerned, where N>1 (Klein teaches the definition of device types, as explained above, and further teaches that device type information includes hardware specification, ¶ 29, that each client device may have one or more sensors/touch input devices [hardware] that are integrated into a display of the client device, ¶ 47, and that d[0019] Implementations are also operable to cause an application to execute on a computing device in a certain manner by representing the computing device to the application as being a set of interchangeable components. For instance, an application may be designed to have a first user experience while executing on a device with an integrated camera and a second, different user experience while executing on a device with no integrated camera. The first user experience, for example, may include a display area with an icon for accessing camera functionality while the second user experience includes an icon for accessing a freeform drawing program in the same display area. As an example, consider a scenario where the application is executing on a device with an integrated camera, but a user's hand is covering the integrated camera. Using techniques described herein, the device may be represented to the application as a set of components that excludes the integrated camera, thereby causing the application execute as if no integrated camera exists on the device and display the freeform drawing icon instead of the camera icon.
[0034] For instance, the environment 100 includes an example configuration 130, an example configuration 132, and an example configuration 134, which each represent configurations of the client device 102 that are adapted based on one or more of a hardware state, a shell state, or a context state of the client device 102. The example configuration 130 is representative of a scenario where a child user is interacting with the client device 102. In the example configuration 130, an overall user experience for the client device 102 is simplified, such as by representing functionality of the operating system 104, the applications 106, and so forth, using large icons for display instead of a desktop user experience with small icons, operating system chrome, and so forth. In some implementations, simplifying the overall user experience for the client device 102 is performed by reducing a number of interchangeable components running in parallel on the client device 102, as described in further detail below. As described herein, interchangeable components running parallel on the client device 102 also refers to interchangeable components that are executing concurrently on the client device 102.
[0164] In addition to any of the above described methods, any one or combination of: wherein the subset of components omits at least one component from the set of client device components that is available for use by the client device; wherein a device type of the client device is a first device type, the application is designed to provide a first user experience for the first device type and a different user experience for a second device type, the subset of components represents the client device as the second type, and causing the application to execute at the client device comprises causing the application to provide the different user experience; wherein the at least one hardware mechanism includes at least one output mechanism of the client device and the hardware state of the client device includes information describing one or more interchangeable components that are available to configure functionality of the at least one output mechanism; and wherein the current context of the at least one hardware mechanism, the application, and the operating system is determined based on at least one of a user's grip on the client device, a relative position of the client device, a sound received by the client device, user profile information for the user, a posture of the client device, visual information received by the client device, a connection between the client device and an external device, or a number of users interacting with the client device.
ifferent devices may have different screen sizes, e.g., larger screens, ¶ 153. Seo teaches/suggests the concept(s) of a display having more than one sensor, in which a number and arrangement of the sensors may change according to a size of a display, ¶¶ 67-69 and fig. 3)
	
The measurement operation [Wingdings font/0xE8] grip detection
Claim 19:
	The rejection of claim 9 is incorporated. Klein teaches A method of 
assessing or calibrating a candidate device of a given type (adjusting to parameters to dynamically adapt [calibrating] a user’s interaction with the client device, ¶ 71, e.g., by using context information 308 to generate a configuration output for displaying information based on a grip, e.g., by biasing displaying information to the left side when a user grips the device with right hand, ¶ 63. Generating configuration output is based on a hardware state and shell state, fig. 8:806 and ¶ 123, and these states are determined based on device type information 118 [of a given type of device], ¶¶ 29-30),  
[…], 
each force sensor configured to output a sensor signal, (when input devices/mechanisms, such as touch-based capacitive sensors, detect a touch/grip [force], they generate input information signals, ¶¶ 27, 47 and 60)
wherein in [a] defined arrangement the N force sensors are operatively coupled to a defined input region of the surface so as to sense a force applied to that input region, (the input mechanisms may be integrated into the display of the client device, ¶ 47, and are capable of sensing touch/grip applied on the surface(s) of the client device and translate the inputs into input signals corresponding to input locations, ¶¶ 27 and 60. Herein, it is interpreted every place where the sensors are installed is reflective of a “wherein in [a] defined arrangement the […] force sensors are operatively coupled to a defined input region of the surface so as to sense a force applied to that input region”, since the sensors, necessarily located in a specific area on/under the surfaces of the client device(s), are able to convert touch/grip forces into input signals for touched/gripped locations)
the method comprising:
performing at least one measurement operation on the candidate device, the measurement operation comprising applying a defined force at a given location on its input region and recording test data for the candidate device and that location based on the sensor signal of at least one of the […] force sensors of the candidate device; (when input devices/mechanisms, such as touch-based capacitive sensors, detect a touch/grip [performing at least one measurement operation on the candidate device, the measurement operation comprising applying a defined force at a given location on its input region], they generate input information signals [based on the sensor signal of at least one of the […] force sensors of the candidate], ¶¶ 27, 47 and 60)
and assessing or calibrating the candidate device based on the test data and at least one of:
a characterization definition for devices of that type, the characterization definition optionally generated by the method of claim 9; (configuring the client device based on the configuration output, fig. 8:808 and ¶ 124. Wherein the configuring may include adjusting parameters to dynamically adapt [calibrating] a user’s interaction with the client device, ¶ 71, e.g., by using context information 308 to generate a configuration output for displaying information based on a grip, e.g., by biasing displaying information to the left side [characterization definition] when a user grips the device with right hand, ¶ 63. Generating configuration output is based on a hardware state and shell state, fig. 8:806 and ¶ 123, and these states are determined based on device type information 118 [for devices of that type], ¶¶ 29-30)
and a configuration definition for devices of that type, the configuration definition optionally generated by the method of claim 9.
Klein further teaches that device type information includes hardware specification, ¶ 29, that each client device may have one or more sensors/touch input devices [hardware] that are integrated into a display of the client device, ¶ 47, and that d[0019] Implementations are also operable to cause an application to execute on a computing device in a certain manner by representing the computing device to the application as being a set of interchangeable components. For instance, an application may be designed to have a first user experience while executing on a device with an integrated camera and a second, different user experience while executing on a device with no integrated camera. The first user experience, for example, may include a display area with an icon for accessing camera functionality while the second user experience includes an icon for accessing a freeform drawing program in the same display area. As an example, consider a scenario where the application is executing on a device with an integrated camera, but a user's hand is covering the integrated camera. Using techniques described herein, the device may be represented to the application as a set of components that excludes the integrated camera, thereby causing the application execute as if no integrated camera exists on the device and display the freeform drawing icon instead of the camera icon.
[0034] For instance, the environment 100 includes an example configuration 130, an example configuration 132, and an example configuration 134, which each represent configurations of the client device 102 that are adapted based on one or more of a hardware state, a shell state, or a context state of the client device 102. The example configuration 130 is representative of a scenario where a child user is interacting with the client device 102. In the example configuration 130, an overall user experience for the client device 102 is simplified, such as by representing functionality of the operating system 104, the applications 106, and so forth, using large icons for display instead of a desktop user experience with small icons, operating system chrome, and so forth. In some implementations, simplifying the overall user experience for the client device 102 is performed by reducing a number of interchangeable components running in parallel on the client device 102, as described in further detail below. As described herein, interchangeable components running parallel on the client device 102 also refers to interchangeable components that are executing concurrently on the client device 102.
[0164] In addition to any of the above described methods, any one or combination of: wherein the subset of components omits at least one component from the set of client device components that is available for use by the client device; wherein a device type of the client device is a first device type, the application is designed to provide a first user experience for the first device type and a different user experience for a second device type, the subset of components represents the client device as the second type, and causing the application to execute at the client device comprises causing the application to provide the different user experience; wherein the at least one hardware mechanism includes at least one output mechanism of the client device and the hardware state of the client device includes information describing one or more interchangeable components that are available to configure functionality of the at least one output mechanism; and wherein the current context of the at least one hardware mechanism, the application, and the operating system is determined based on at least one of a user's grip on the client device, a relative position of the client device, a sound received by the client device, user profile information for the user, a posture of the client device, visual information received by the client device, a connection between the client device and an external device, or a number of users interacting with the client device.
ifferent devices may have different screen sizes, e.g., larger screens, ¶ 153. 
 Klein does not appear to expressly teach 
the given type defining devices of that type as comprising a defined arrangement of a surface and N force sensors of the device concerned, where N>1
However, Seo teaches/suggests the concept(s) of a display having more than one sensor, in which a number and arrangement of the sensors may change according to a size of a display, ¶¶ 67-69 and fig. 3.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Klein to include the concept(s) of that a display having more than one sensor, in which a number and arrangement of the sensors may change according to a size of a display, as taught/suggested by Seo.
One would have been motivated to make such a combination in order to improve the flexibility of the method to accommodate a variety of display sizes, Klein ¶¶ 29, 47 and 153 and Seo ¶ 69.
In combination, Klein, as modified, teaches/suggests 
the given type defining devices of that type as comprising a defined arrangement of a surface and N force sensors of the device concerned, where N>1 (Klein teaches the definition of device types, as explained above, and further teaches that device type information includes hardware specification, ¶ 29, that each client device may have one or more sensors/touch input devices [hardware] that are integrated into a display of the client device, ¶ 47, and that d[0019] Implementations are also operable to cause an application to execute on a computing device in a certain manner by representing the computing device to the application as being a set of interchangeable components. For instance, an application may be designed to have a first user experience while executing on a device with an integrated camera and a second, different user experience while executing on a device with no integrated camera. The first user experience, for example, may include a display area with an icon for accessing camera functionality while the second user experience includes an icon for accessing a freeform drawing program in the same display area. As an example, consider a scenario where the application is executing on a device with an integrated camera, but a user's hand is covering the integrated camera. Using techniques described herein, the device may be represented to the application as a set of components that excludes the integrated camera, thereby causing the application execute as if no integrated camera exists on the device and display the freeform drawing icon instead of the camera icon.
[0034] For instance, the environment 100 includes an example configuration 130, an example configuration 132, and an example configuration 134, which each represent configurations of the client device 102 that are adapted based on one or more of a hardware state, a shell state, or a context state of the client device 102. The example configuration 130 is representative of a scenario where a child user is interacting with the client device 102. In the example configuration 130, an overall user experience for the client device 102 is simplified, such as by representing functionality of the operating system 104, the applications 106, and so forth, using large icons for display instead of a desktop user experience with small icons, operating system chrome, and so forth. In some implementations, simplifying the overall user experience for the client device 102 is performed by reducing a number of interchangeable components running in parallel on the client device 102, as described in further detail below. As described herein, interchangeable components running parallel on the client device 102 also refers to interchangeable components that are executing concurrently on the client device 102.
[0164] In addition to any of the above described methods, any one or combination of: wherein the subset of components omits at least one component from the set of client device components that is available for use by the client device; wherein a device type of the client device is a first device type, the application is designed to provide a first user experience for the first device type and a different user experience for a second device type, the subset of components represents the client device as the second type, and causing the application to execute at the client device comprises causing the application to provide the different user experience; wherein the at least one hardware mechanism includes at least one output mechanism of the client device and the hardware state of the client device includes information describing one or more interchangeable components that are available to configure functionality of the at least one output mechanism; and wherein the current context of the at least one hardware mechanism, the application, and the operating system is determined based on at least one of a user's grip on the client device, a relative position of the client device, a sound received by the client device, user profile information for the user, a posture of the client device, visual information received by the client device, a connection between the client device and an external device, or a number of users interacting with the client device.
ifferent devices may have different screen sizes, e.g., larger screens, ¶ 153. Seo teaches/suggests the concept(s) of a display having more than one sensor, in which a number and arrangement of the sensors may change according to a size of a display, ¶¶ 67-69 and fig. 3)

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein (US 20180329718 A1) in view of Seo (US 20140078047 A1), as applied to claim 6 above, and further in view of Kobayashi; Tsunehisa et al. (hereinafter Kobayashi – US 20120105368 A1).

Claim 7:
	The rejection of claim 6 is incorporated. Klein does not appear to expressly teach 
wherein generating the characterization definition comprises generating a characterization function per force sensor of the N force sensors, each characterization function defining a relationship between input region location and sensitivity of the force sensor concerned. 
However, Kobayashi teaches/suggests the concept(s) of an electronic device with multiple touch sensors for detection input operations, wherein each sensor is disposed below input key sections, ¶¶ 35-36, and wherein before determining where an input operation is performed, a sensitivity of each touch sensor is arbitrarily configured to an optimal detection sensitivity based on a magnitude of the touch input detected, ¶¶ 14, 38 and 64. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Klein to include the concept(s) of an electronic device with multiple touch sensors for detection input operations, wherein each sensor is disposed below input key sections, and wherein before determining where an input operation is performed a detection sensitivity for each touch sensor is arbitrarily to an optimal detection sensitivity based on a magnitude of the touch input detected,  as taught/suggested by Kobayashi.
One would have been motivated to make such a combination in order to improve the usability of offered by the method, Kobayashi ¶ 10.
In combination, Klein, as modified, teaches/suggests 
wherein generating the characterization definition comprises generating a characterization function per force sensor of the N force sensors, each characterization function defining a relationship between input region location and sensitivity of the force sensor concerned (Klein teaches generating the characterization definition, as explained above. Seo teaches/suggests the concept(s) of a display having more than one sensor, in which a number and arrangement of the sensors may change according to a size of a display, ¶¶ 67-69 and fig. 3. Kobayashi teaches/suggests the concept(s) of an electronic device with multiple touch sensors for detection input operations, wherein each sensor is disposed below input key sections, ¶¶ 35-36, and wherein before determining where an input operation is performed, a sensitivity of each touch sensor is arbitrarily configured to an optimal detection sensitivity based on a magnitude of the touch input detected, ¶¶ 14, 38 and 64.)

Claim(s) 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein (US 20180329718 A1) in view of Seo (US 20140078047 A1), as applied to claims 6 and 9 above, and further in view of An; Suk Min et al. (hereinafter An – US 20140146020 A1). 
Forlines; Clifton et al.	US 20170024061 A1

Claim 8:
	The rejection of claim 6 is incorporated. Klein does not appear to expressly teach 
wherein generating the characterization definition comprises generating cross-talk information by determining from the recorded measurement data, for at least one of the N force sensors where N>2, a magnitude of the sensor signal for each other force sensor of the N force sensors at an input region location where the sensor signal for the force sensor concerned has its maximum value. 
However, An  Forlines teaches/suggests the concept(s) of generating maximum value [magnitude] measurements of touch signals from at least three receiving modules [for at least one of the N force sensors where N>2], ¶¶ 12 and 60 and An Claims 1 and 9 and fig 5:S501, such generating is interpreted as generating cross-talk information at least because it is used to remove coordinates of a ghost image [reflective of interference corrupting a real touch input, where the sensor signal for the force sensor concerned has its maximum value], ¶¶ 74 and 89 and fig. 5:S515calculating the magnitudes of two or more touch signals and identifying actual touches by the frequency of greater magnitude , at least ¶¶ 286-287, also see ¶¶ 282-285. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Klein to include the concept(s) of generating maximum value [magnitude] measurements of touch signals from at least three receiving modules [for at least one of the N force sensors where N>2], ¶¶ 12 and 60 and An Claims 1 and 9 and fig 5:S501, such generating is interpreted as generating cross-talk information at least because it is used to remove coordinates of a ghost image [reflective of interference corrupting a real touch input, where the sensor signal for the force sensor concerned has its maximum value], as taught/suggested by An.
One would have been motivated to make such a combination in order to improve the efficiency of the method by quickly and correctly recognize real touch positions, An ¶¶ 1 and 9-11.
In combination, Klein, as modified, teaches/suggests 
wherein generating the characterization definition comprises generating cross-talk information by determining from the recorded measurement data, for at least one of the N force sensors where N>2, a magnitude of the sensor signal for each other force sensor of the N force sensors at an input region location where the sensor signal for the force sensor concerned has its maximum value (Klein teaches generating the characterization definition, as explained above. Seo teaches/suggests the concept(s) of a display having more than one sensor, in which a number and arrangement of the sensors may change according to a size of a display, ¶¶ 67-69 and fig. 3. An  Forlines teaches/suggests the concept(s) of generating maximum value [magnitude] measurements of touch signals from at least three receiving modules [for at least one of the N force sensors where N>2], ¶¶ 12 and 60 and An Claims 1 and 9 and fig 5:S501, such generating is interpreted as generating cross-talk information at least because it is used to remove coordinates of a ghost image [reflective of interference corrupting a real touch input, where the sensor signal for the force sensor concerned has its maximum value], ¶¶ 74 and 89 and fig. 5:S515)

[0346] FIG. 65 is a graphical representation of the relative signal strengths of real touches and crosstalk. As shown in FIG. 65, when considering the relative signal strengths of real touches and crosstalk, a pattern emerges. Real touches result in very strong signal coupling from row to column, which is greater than within hand cross talk (path A in FIG. 63), which is greater than between hands of the same person (path B in FIG. 63), which is greater than between people crosstalk (path C in FIG. 63), which is very low and likely indistinguishable from noise and interference. By using a number of threshold values (dotted lines in FIG. 65), the strengths can be distinguished and signals can be classified by which band they fall into. While a number of more sophisticated techniques are compatible with the present invention, thresholding is a desirable one because of its computational simplicity.

Claim 10:
	The rejection of claim 9 is incorporated. Klein does not appear to expressly teach
wherein generating the configuration definition comprises generating cross-talk information by determining from the characterization definition, for at least one of the N force sensors where N>2, a magnitude of the sensor signal for each other force sensor of the N force sensors at an input region location where the sensor signal for the force sensor concerned has its maximum value. 
However, An  Forlines teaches/suggests the concept(s) of generating maximum value [magnitude] measurements of touch signals from at least three receiving modules [for at least one of the N force sensors where N>2], ¶¶ 12 and 60 and An Claims 1 and 9 and fig 5:S501, such generating is interpreted as generating cross-talk information at least because it is used to remove coordinates of a ghost image [reflective of interference corrupting a real touch input, where the sensor signal for the force sensor concerned has its maximum value], ¶¶ 74 and 89 and fig. 5:S515calculating the magnitudes of two or more touch signals and identifying actual touches by the frequency of greater magnitude , at least ¶¶ 286-287, also see ¶¶ 282-285. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Klein to include the concept(s) of generating maximum value [magnitude] measurements of touch signals from at least three receiving modules [for at least one of the N force sensors where N>2], ¶¶ 12 and 60 and An Claims 1 and 9 and fig 5:S501, such generating is interpreted as generating cross-talk information at least because it is used to remove coordinates of a ghost image [reflective of interference corrupting a real touch input, where the sensor signal for the force sensor concerned has its maximum value], as taught/suggested by An.
One would have been motivated to make such a combination in order to improve the efficiency of the method by quickly and correctly recognize real touch positions, An ¶¶ 1 and 9-11.
In combination, Klein, as modified, teaches/suggests 
wherein generating the configuration definition comprises generating cross-talk information by determining from the characterization definition, for at least one of the N force sensors where N>2, a magnitude of the sensor signal for each other force sensor of the N force sensors at an input region location where the sensor signal for the force sensor concerned has its maximum value (Klein teaches generating the configuration definition, as explained above. Seo teaches/suggests the concept(s) of a display having more than one sensor, in which a number and arrangement of the sensors may change according to a size of a display, ¶¶ 67-69 and fig. 3. An  Forlines teaches/suggests the concept(s) of generating maximum value [magnitude] measurements of touch signals from at least three receiving modules [for at least one of the N force sensors where N>2], ¶¶ 12 and 60 and An Claims 1 and 9 and fig 5:S501, such generating is interpreted as generating cross-talk information at least because it is used to remove coordinates of a ghost image [reflective of interference corrupting a real touch input, where the sensor signal for the force sensor concerned has its maximum value], ¶¶ 74 and 89 and fig. 5:S515)

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein (US 20180329718 A1) in view of Seo (US 20140078047 A1), as applied to claim 9 above, and further in view of Nam; Gi-Seon et al. (hereinafter Nam – US 20090270078 A1)An; Suk Min et al. (hereinafter An – US 20140146020 A1).

Claim 11:
	The rejection of claim 9 is incorporated. Klein, as modified, further teaches
wherein: the use-case definition defines M virtual buttons, where M>1, each virtual button corresponding to a respective portion of the input region; (Klein teaches the use-case definition, as explained above, and also teaches that input signals are used to determine an intended input location based on [corresponding to a respective portion of the input region] the received touch input, ¶ 27, and that icons [virtual buttons] are displayed to the user for accessing functionalities of the program, ¶¶ 19 and 34, and icons displayed depend on which device is being used [use-case definition] and the type of user that is using the device and the handedness of the user [use-case definition], ¶¶ 19 and 34 and 63. Seo teaches/suggests the concept(s) of a display having more than one sensor, in which a number and arrangement of the sensors may change according to a size of a display, ¶¶ 67-69 and fig. 3.)
Klein, as modified, may also be interpreted as further teaching
and the configuration definition defines a mapping between the N force sensors and the M virtual buttons, such as between the sensor signals of the N force sensors and button signals of the M virtual buttons.  (Klein teaches the use-case definition, as explained above, and also teaches that input signals are used to determine an intended input location based on the received touch input, ¶ 27, and that icons [virtual buttons] are displayed to the user for accessing functionalities of the program, ¶¶ 19 and 34. Seo teaches/suggests the concept(s) of a display having more than one sensor, in which a number and arrangement of the sensors may change according to a size of a display, ¶¶ 67-69 and fig. 3.)
For argument’s sake, the examiner interprets that Klein, as modified thus far, does not appear to expressly teach
and the configuration definition defines a mapping between the N force sensors and the M virtual buttons, such as between the sensor signals of the N force sensors and button signals of the M virtual buttons. 
However, Nam teaches/suggests the concept(s) of a device with a sensor array that recognizes user’s touch by mapping a position of the touch with a position of a specific key button area on a display, ¶ 81.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Klein to include the concept(s) of a device with a sensor array that recognizes user’s touch by mapping a position of the touch with a position of a specific key button area on a display, as taught/suggested by Nam.
One would have been motivated to make such a combination in order to improve the effectiveness of the method by using a known, effective way to determine locations of touch inputs on displayed buttons, ¶¶ 1 and 81.
In combination, Klein, as modified, teaches/suggests 	
and the configuration definition defines a mapping between the N force sensors and the M virtual buttons, such as between the sensor signals of the N force sensors and button signals of the M virtual buttons. (Klein teaches the configuration definition, as explained above. Klein also teaches that input signals are used to determine an intended input location based on the received touch input, ¶ 27, and that icons [virtual buttons] are displayed to the user for accessing functionalities of the program, ¶¶ 19 and 34. Nam teaches/suggests the concept(s) of a device with a sensor array that recognizes user’s touch by mapping a position of the touch with a position of a specific key button area on a display, ¶ 81)

Claim 12:
	The rejection of claim 11 is incorporated. Klein, as modified, further teaches
comprising generating the mapping based on information defining locations of the N sensors relative to the input region or respective portions of the input region corresponding to the M virtual buttons. (Nam teaches the sensor array is mapped to position of key buttons, ¶ 81 and such mapping is done using an input coordinate system, ¶ 96)

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein (US 20180329718 A1) in view of Seo (US 20140078047 A1) and Nam (US 20090270078 A1)An; Suk Min et al. (hereinafter An – US 20140146020 A1), as applied to claim 11 above, and further in view of Forlines; Clifton et al. (hereinafter Forlines – US 20170024061 A1)Jung; Sun-Tae et al. (hereinafter Jung – US 20100149130 A1).

input regions  [Wingdings font/0xE8] Display positions (¶ 91)
Venkateswararao; Jujjuri	US 20180329605 A1 (L223) (module/function for processing and capturing performance metrics)
(buttons), ¶¶ 21, figs. 1-2

[0021] Further, the device 100 may include any mobile or connected computing device including “wearable devices” having an operating system capable of running mobile apps individually or in conjunction with other mobile or connected devices and an associated display that lends itself to a right or left arrangement of graphic elements on the display. Examples of “wearable devices” include GOOGLE GLASS® and ANDROID™ watches. Typically, the device 100 will have display capabilities such as a display screens that can be operated by one hand; that is the device may have associated keyboard functionalities or even a touchscreen providing a virtual keyboard and buttons or icons on a display 115 which can be operated by the left or right hand. Many such devices 100 can connect to the internet and interconnect with other devices via Wi-Fi, Bluetooth or other near field communication (NFC) protocols. Also, the use of cameras integrated into the interconnected devices and GPS functions can be enabled and likewise operational buttons on the display 115 can be arranged for one-hand manipulations.
0024] The display 115 may also include a graphic user interface 105 (GUI) where the GUI 105 can be considered a user interface for user interactions where the user manipulates graphic elements 135 on the display 115 of the device 100. The GUI 105 is made up of graphic elements 135 and other components used for user manipulations by touch to make selections which change a state of an app associated with the graphic elements 135. The graphic elements 135 of the GUI 105 are essentially the graphic elements 135 that the user controls to interact with the device 100 from the display 115 to apps via signals generated by processers of the device 100 which are in modes responsive to the user touch selection actions or requests of the graphic elements 135.
[0025] A user touch contact or touch event may be detected by sensors 130 which are touch sensitive on the display 115. In such instances, a processor (not shown) may determine attributes of the touch, including a location of a touch. The touch may be detected from any suitable object, in this instance, on a hand such as a finger, thumb, appendage, or other items, depending on the nature of the display 115.
[0049] With a reference to FIG. 5, FIG. 5 is a flow chart of an exemplary method 500 for executing the right and left configurations in accordance with an embodiment. More particularly, the exemplary method 500 includes: connecting (Task 505) devices to an app or down loading software modules for configuring user interfaces into right and left arrangements, configuring (Task 515) a first module to connect or integrate the user interfaces displayed on displays of devices to the app or down loaded software module for execution: configuring (Task 520) a second module to implement the configuration modules in the OS systems or in other apps when executing; configuring (Task 525) a third module to define target areas of the configuring software module and other related attributes; configuring (Task 530) a fourth module for previewing the defined target areas with overlays or the like over the display and for adjusting the target area; configuring (Task 535) a fifth module to implement sensors of the mobile with the app for sensing right and left hand configurations and for setting automated settings; configuring (Task 540) a sixth module to implement the setting with other connected devices or upload to personal clouds operations; and configuring (Task 545) a seventh module for processing and capturing performance metrics of the right and left configurations from devices for sending to third party servers to assess user performance in one-handed operations of the right and left configurations.


Provancher; William R. et al.	US 20180067545 A1 (L219)
Minimum number of electrodes ¶ 62
Claim 13:
	The rejection of claim 11 is incorporated. Klein does not appear to expressly teach 
comprising generating the mapping, optionally by iteration, based on one or more use-case cost functions each defining an effect of the mapping on one or more performance metrics which measure performance of the device concerned against the use-case definition. 
However, Forlines teaches/suggests the concept(s) of a system that dynamically optimizes the latency and sample-rate performance [performance metrics] of specific portions of the touch sensor's surface-area based on an optimal mapping between the known layout and requirements of UI control at a given point in time when user interface controls [use-case cost function] require higher performance is required, ¶¶ 216-217.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Klein to include the concept(s) of a system that dynamically optimizes the latency and sample-rate performance [performance metrics] of specific portions of the touch sensor's surface-area based on an optimal mapping between the known layout and requirements of UI control at a given point in time when user interface controls [use-case cost function] require higher performance is required, as taught/suggested by Forlines.
One would have been motivated to make such a combination in order to improve the efficiency and flexibility of the method to adjust dynamically to create accurate, optimal performance in different circumstances, Forlines ¶¶ 157 and 216-217.
In combination, Klein, as modified, teaches/suggests 
comprising generating the mapping, optionally by iteration, based on one or more use-case cost functions each defining an effect of the mapping on one or more performance metrics which measure performance of the device concerned against the use-case definition (Klein teaches use-case definition, as explained above. Nam teaches/suggests the concept(s) of a device with a sensor array that recognizes user’s touch by mapping a position of the touch with a position of a specific key button area on a display, ¶ 81. Forlines teaches/suggests the concept(s) of a system that dynamically optimizes the latency and sample-rate performance [performance metrics] of specific portions of the touch sensor's surface-area based on an optimal mapping between the known layout and requirements of UI control at a given point in time when user interface controls [use-case cost function] require higher performance is required, ¶¶ 216-217.)

Claim 14:
	The rejection of claim 13 is incorporated. Klein, as modified, further teaches
comprising generating the mapping to reduce, minimize, increase or maximize at least one use-case cost function or a combination of at least two use-case cost functions (Forlines teaches a mapping for maximizing [optimizing] latency and performance, ¶¶ 216-217 ). 

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein (US 20180329718 A1) in view of Seo (US 20140078047 A1), Nam (US 20090270078 A1) and Forlines (US 20170024061 A1)An; Suk Min et al. (hereinafter An – US 20140146020 A1), as applied to claim 13 above, and further in view of An (US 20140146020 A1) and Irri; Philip et al. (hereinafter Irri – US 20150346897 A1).Hassel; Tomas Martin et al. (hereinafter Hassel – US 20210188284 A1).

However, An  Forlines teaches/suggests the concept(s) of generating maximum value [magnitude] measurements of touch signals from at least three receiving modules [for at least one of the N force sensors where N>2], ¶¶ 12 and 60 and An Claims 1 and 9 and fig 5:S501, such generating is interpreted as generating cross-talk information at least because it is used to remove coordinates of a ghost image [reflective of interference corrupting a real touch input, where the sensor signal for the force sensor concerned has its maximum value], ¶¶ 74 and 89 and fig. 5:S515calculating the magnitudes of two or more touch signals and identifying actual touches by the frequency of greater magnitude , at least ¶¶ 286-287, also see ¶¶ 282-285. 

Claim 15:
	The rejection of claim 13 is incorporated. Klein does not appear to expressly teach
comprising generating the mapping to:
reduce or minimize cross-talk between the M virtual buttons, where M>2, by adjusting the mapping to reduce or minimise a cross-talk cost function being a use-case cost function which defines an effect of the mapping on cross-talk between the M virtual buttons;
assist detection of simultaneous pressing of two of the M virtual buttons, where M>2, by adjusting the mapping to reduce or minimise a simultaneous-press cost function being a use-case cost function which defines an effect of the mapping on simultaneous-press detection of two of the M virtual buttons;
However, An  Forlines teaches/suggests the concept(s) of generating maximum value [magnitude] measurements of touch signals from at least three receiving modules [for at least one of the N force sensors where N>2], ¶¶ 12 and 60 and An Claims 1 and 9 and fig 5:S501, such generating is interpreted as generating cross-talk information at least because it is used to remove coordinates of a ghost image [reflective of interference corrupting a real touch input, where the sensor signal for the force sensor concerned has its maximum value], ¶¶ 74 and 89 and fig. 5:S515calculating the magnitudes of two or more touch signals and identifying actual touches by the frequency of greater magnitude , at least ¶¶ 286-287, also see ¶¶ 282-285, removing ghost image [reduce or minimize cross-talk between the M virtual buttons] by removing coordinates [by adjusting the mapping], ¶¶ 74 and fig. 5:S515, that interfere [cost function] with recognition of real touch, ¶¶ 9-11, in cases where there are multiple touches on a screen [a use-case cost function which defines an effect of the mapping on cross-talk between the M virtual buttons], ¶ 14, and simultaneously receiving multiple touch signals and help differentiate real touches from ghost/false touches, ¶¶ 9-11 and 14.  
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Klein to include the concept(s) of generating maximum value [magnitude] measurements of touch signals from at least three receiving modules [for at least one of the N force sensors where N>2], ¶¶ 12 and 60 and An Claims 1 and 9 and fig 5:S501, such generating is interpreted as generating cross-talk information at least because it is used to remove coordinates of a ghost image [reflective of interference corrupting a real touch input, where the sensor signal for the force sensor concerned has its maximum value], as taught/suggested by An.
One would have been motivated to make such a combination in order to improve the efficiency of the method by quickly and correctly recognize real touch positions, An ¶¶ 1 and 9-11.
Klein does not appear to expressly teach 
and/or cause [[the]] a maximum normalized force for each of the M virtual buttons to tend towards a common defined value, where M>2, by adjusting the mapping to reduce or minimise a normalized- force cost function being a use-case cost function which defines the effect of the mapping on the maximum normalized force for each of the M virtual buttons. 
However, Irri teaches/suggests the concept(s) of that the accuracy of a calculation of touch input levels can be improved by normalization, ¶¶ 149, 160 and 169. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the method of Klein to include the concept(s) of the accuracy of a calculation of touch input levels can be improved by normalization, as taught/suggested by Irri.
One would have been motivated to make such a combination in order to improve the accuracy of the method, Irri ¶¶ 25, 149, 160 and 169.
In combination, Klein, as modified, teaches/suggests 
comprising generating the mapping to:
reduce or minimize cross-talk between the M virtual buttons, where M>2, by adjusting the mapping to reduce or minimise a cross-talk cost function being a use-case cost function which defines an effect of the mapping on cross-talk between the M virtual buttons; (Klein teaches generating the configuration definition, as explained above. Seo teaches/suggests the concept(s) of a display having more than one sensor, in which a number and arrangement of the sensors may change according to a size of a display, ¶¶ 67-69 and fig. 3. An  Forlines teaches/suggests the concept(s) of generating maximum value [magnitude] measurements of touch signals from at least three receiving modules [for at least one of the N force sensors where N>2], ¶¶ 12 and 60 and An Claims 1 and 9 and fig 5:S501, such generating is interpreted as generating cross-talk information at least because it is used to remove coordinates of a ghost image [reflective of interference corrupting a real touch input, where the sensor signal for the force sensor concerned has its maximum value], ¶¶ 74 and 89 and fig. 5:S515calculating the magnitudes of two or more touch signals and identifying actual touches by the frequency of greater magnitude , at least ¶¶ 286-287, also see ¶¶ 282-285, removing ghost image [reduce or minimize cross-talk between the M virtual buttons] by removing coordinates [by adjusting the mapping], ¶¶ 74 and fig. 5:S515, that interfere [cost function] with recognition of real touch, ¶¶ 9-11, in cases where there are multiple touches on a screen [a use-case cost function which defines an effect of the mapping on cross-talk between the M virtual buttons], ¶ 14, and simultaneously receiving multiple touch signals and help differentiate real touches from ghost/false touches, ¶¶ 9-11 and 14.)
assist detection of simultaneous pressing of two of the M virtual buttons, where M>2, by adjusting the mapping to reduce or minimise a simultaneous-press cost function being a use-case cost function which defines an effect of the mapping on simultaneous-press detection of two of the M virtual buttons; (Klein teaches generating the configuration definition, as explained above. Seo teaches/suggests the concept(s) of a display having more than one sensor, in which a number and arrangement of the sensors may change according to a size of a display, ¶¶ 67-69 and fig. 3. An  Forlines teaches/suggests the concept(s) of generating maximum value [magnitude] measurements of touch signals from at least three receiving modules [for at least one of the N force sensors where N>2], ¶¶ 12 and 60 and An Claims 1 and 9 and fig 5:S501, such generating is interpreted as generating cross-talk information at least because it is used to remove coordinates of a ghost image [reflective of interference corrupting a real touch input, where the sensor signal for the force sensor concerned has its maximum value], ¶¶ 74 and 89 and fig. 5:S515calculating the magnitudes of two or more touch signals and identifying actual touches by the frequency of greater magnitude , at least ¶¶ 286-287, also see ¶¶ 282-285, removing ghost image [reduce or minimize cross-talk between the M virtual buttons] by removing coordinates [by adjusting the mapping], ¶¶ 74 and fig. 5:S515, that interfere [cost function] with recognition of real touch, ¶¶ 9-11, in cases where there are multiple touches on a screen [a use-case cost function which defines an effect of the mapping on cross-talk between the M virtual buttons], ¶ 14, and simultaneously receiving multiple touch signals and help differentiate real touches from ghost/false touches, ¶¶ 9-11 and 14.)
and/or cause [[the]] a maximum normalized force for each of the M virtual buttons to tend towards a common defined value, where M>2, by adjusting the mapping to reduce or minimise a normalized-force cost function being a use-case cost function which defines the effect of the mapping on the maximum normalized force for each of the M virtual buttons (Klein teaches generating the configuration definition, as explained above. Seo teaches/suggests the concept(s) of a display having more than one sensor, in which a number and arrangement of the sensors may change according to a size of a display, ¶¶ 67-69 and fig. 3. An  Forlines teaches/suggests the concept(s) of generating maximum value [magnitude] measurements of touch signals from at least three receiving modules [for at least one of the N force sensors where N>2], ¶¶ 12 and 60 and An Claims 1 and 9 and fig 5:S501, such generating is interpreted as generating cross-talk information at least because it is used to remove coordinates of a ghost image [reflective of interference corrupting a real touch input, where the sensor signal for the force sensor concerned has its maximum value], ¶¶ 74 and 89 and fig. 5:S515calculating the magnitudes of two or more touch signals and identifying actual touches by the frequency of greater magnitude , at least ¶¶ 286-287, also see ¶¶ 282-285, removing ghost image [reduce or minimize cross-talk between the M virtual buttons] by removing coordinates [by adjusting the mapping], ¶¶ 74 and fig. 5:S515, that interfere [cost function] with recognition of real touch, ¶¶ 9-11, in cases where there are multiple touches on a screen [a use-case cost function which defines an effect of the mapping on cross-talk between the M virtual buttons], ¶ 14, and simultaneously receiving multiple touch signals and help differentiate real touches from ghost/false touches, ¶¶ 9-11 and 14. Irri teaches/suggests the concept(s) of that the accuracy of a calculation of touch input levels can be improved by normalization, ¶¶ 149, 160 and 169)

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein (US 20180329718 A1) in view of Seo (US 20140078047 A1), Nam (US 20090270078 A1) and Forlines (US 20170024061 A1)An; Suk Min et al. (hereinafter An – US 20140146020 A1), as applied to claim 13 above, and further in view Fan; Linghang et al. (hereinafter Fan – US 20210337555 A1).Hassel; Tomas Martin et al. (hereinafter Hassel – US 20210188284 A1).

Claim 16:
	The rejection of claim 13 is incorporated. Klein teaches that the configuration output [configuration definition] controls one or more detection parameters to adapt the user’s interaction with the client device, ¶ 71. 
Klein does not appear to expressly teach
wherein: the configuration definition comprises parameter values which define the mapping;
the parameter values comprise standard parameter values defined for the given type of device and non-standard parameter values not defined for the given type of device;
and the method comprises generating the mapping based on the one or more use-case cost functions to maintain the number of non-standard parameter values at or below a threshold number of non-standard parameter values. 
However, Fan teaches/suggests the concept(s) of a data calculation architecture for mapping between network resource allocations and a respective quality of experience (QoE) of a user and obtaining information relating to a quality of service (QoS) tolerance for the QoE, wherein QoS requirements may be characterized using standard and non-standard parameters, Abstract and ¶¶ 18 and 43, and that the parameter(s) may be associated with QoE violations and may be used to minimize such violations, ¶¶ 66 and 70-71, wherein the parameters may include a threshold value [maximum data burst volume parameter], ¶¶ 22-23.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the method of Klein to include the concept(s) of a data calculation architecture for mapping between network resource allocations and a respective quality of experience (QoE) of a user and obtaining information relating to a quality of service (QoS) tolerance for the QoE, wherein QoS requirements may be characterized using standard and non-standard parameters, and that the parameter(s) may be associated with QoE violations and may be used to minimize such violations, wherein the parameters may include a threshold value [maximum data burst volume parameter], as taught/suggested by Fan.
One would have been motivated to make such a combination in order to improve the method, which delivers optimum service quality for users, Fan ¶ 17.
In combination, Klein, as modified, teaches/suggests 
wherein: the configuration definition comprises parameter values which define the mapping; (Klein teaches the configuration definition, as explained above, and that the configuration output [configuration definition] controls one or more detection parameters to adapt the user’s interaction with the client device, ¶ 71. Nam teaches/suggests the concept(s) of a device with a sensor array that recognizes user’s touch by mapping a position of the touch with a position of a specific key button area on a display, ¶ 81. Fan teaches/suggests the concept(s) of a data calculation architecture for mapping between network resource allocations and a respective quality of experience (QoE) of a user and obtaining information relating to a quality of service (QoS) tolerance for the QoE, wherein QoS requirements may be characterized using standard and non-standard parameters, Abstract and ¶¶ 18 and 43)
the parameter values comprise standard parameter values defined for the given type of device and non-standard parameter values not defined for the given type of device; (Klein teaches generating configuration output based on a hardware state and shell state, fig. 8:806 and ¶ 123, which are determined based on device type information 118 [defined for the given type of device] that is stored in and retrieved from memory/storage 116 of client device 102, ¶¶ 29-30. Fan teaches/suggests the concept(s) of a data calculation architecture for mapping between network resource allocations and a respective quality of experience (QoE) of a user and obtaining information relating to a quality of service (QoS) tolerance for the QoE, wherein QoS requirements may be characterized using standard and non-standard parameters, Abstract and ¶¶ 18 and 43)
and the method comprises generating the mapping based on the one or more use-case cost functions to maintain the number of non-standard parameter values at or below a threshold number of non-standard parameter values. (Nam teaches/suggests the concept(s) of a device with a sensor array that recognizes user’s touch by mapping a position of the touch with a position of a specific key button area on a display, ¶ 81. Forlines teaches/suggests the concept(s) of a system that dynamically optimizes the latency and sample-rate performance of specific portions of the touch sensor's surface-area based on an optimal mapping between the known layout and requirements of UI control at a given point in time when user interface controls [use-case cost function] require higher performance is required, ¶¶ 216-217. Fan teaches/suggests the concept(s) of a data calculation architecture for mapping between network resource allocations and a respective quality of experience (QoE) of a user and obtaining information relating to a quality of service (QoS) tolerance for the QoE, wherein QoS requirements may be characterized using standard and non-standard parameters, Abstract and ¶¶ 18 and 43, and that the parameter(s) may be associated with QoE violations and may be used to minimize such violations, ¶¶ 66 and 70-71, wherein the parameters may include a threshold value [maximum data burst volume parameter], ¶¶ 22-23.)

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein (US 20180329718 A1) in view of Seo (US 20140078047 A1), Nam (US 20090270078 A1) and Forlines (US 20170024061 A1)An; Suk Min et al. (hereinafter An – US 20140146020 A1), as applied to claim 13 above, and further in view Liu; Eric et al. (hereinafter Liu – US 20130222247 A1).Hassel; Tomas Martin et al. (hereinafter Hassel – US 20210188284 A1).

Claim 17:
	The rejection of claim 13 is incorporated. Klein further teaches
wherein the use-case definition defines boundaries of portions of the input region corresponding to the M virtual buttons, optionally wherein, where M>2, the portions of the input region corresponding to the M virtual buttons are non-overlapping portions of the input region and preferably adjoining portions of the input region. 
 	However, Liu teaches/suggests the concept(s) of key position adjusting instructions that ensure that the boundary of a particular key does not overlap the boundary of an adjacent key, ¶ 32. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Klein to include the concept(s) of key position adjusting instructions that ensure that the boundary of a particular key does not overlap the boundary of an adjacent key, as taught/suggested by Liu.
One would have been motivated to make such a combination in order to improve the method by facilitating an increase in typing speed and accuracy, Liu ¶¶ 83.
In combination, Klein, as modified, teaches/suggests 
wherein the use-case definition defines boundaries of portions of the input region corresponding to the M virtual buttons, optionally wherein, where M>2, the portions of the input region corresponding to the M virtual buttons are non-overlapping portions of the input region and preferably adjoining portions of the input region. (Klein teaches the use-case definition, as explained above, and also teaches that input signals are used to determine an intended input location based on [corresponding to a respective portion of the input region] the received touch input, ¶ 27, and that icons [virtual buttons] are displayed to the user for accessing functionalities of the program, ¶¶ 19 and 34, and icons displayed depend on which device is being used [use-case definition] and the type of user that is using the device and the handedness of the user [use-case definition], ¶¶ 19 and 34 and 63. Nam teaches/suggests the concept(s) of a device with a sensor array that recognizes user’s touch by mapping a position of the touch with a position of a specific key button area on a display, ¶ 81. Liu teaches/suggests the concept(s) of key position adjusting instructions that ensure that the boundary of a particular key does not overlap the boundary of an adjacent key, ¶ 32.)

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein (US 20180329718 A1) in view of Seo (US 20140078047 A1), as applied to claim 19 above, and further in view of Kobayashi (US 20120105368 A1) and Forlines (US 20170024061 A1)Jung; Sun-Tae et al. (hereinafter Jung – US 20100149130 A1)Jung; Sun-Tae et al. (hereinafter Jung – US 20100149130 A1).

Claim 20:
	The rejection of claim 19 is incorporated. Klein does not appear to expressly teach 
comprising: calculating sensitivities of one of more of the N force sensors of the candidate device based on the test data and the characterization definition;
comparing the calculated sensitivities to corresponding sensitivities of one of more of the N force sensors defined by the characterization definition;
However, Klein teaches/suggests the concept(s) of NNNNNNNNNNNNNNNNN, NNNNNNNN. 
comprising: calculating sensitivities of one of more of the N force sensors of the candidate device based on the test data and the characterization definition;
comparing the calculated sensitivities to corresponding sensitivities of one of more of the N force sensors defined by the characterization definition;
and adjusting one or more parameters of the candidate device, or determining that the candidate device does not meet a performance requirement defined for the given type, based on the comparison. (Forlines teaches/suggests the concept(s) of a system that dynamically optimizes the latency and sample-rate performance [performance metrics] of specific portions of the touch sensor's surface-area based on an optimal mapping between the known layout and requirements of UI control at a given point in time when user interface controls [use-case cost function] require higher performance is required, ¶¶ 216-217.
)
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Klein to include the concept(s) of NNNNNNN, as taught/suggested by NNNNNNNN.
One would have been motivated to make such a combination in order to NNNNNNNNNNN, NNNNN, NNN.However, Kobayashi teaches/suggests the concept(s) of an electronic device with multiple touch sensors for detection input operations, wherein each sensor is disposed below input key sections, ¶¶ 35-36, and wherein before determining where an input operation is performed, a sensitivity of each touch sensor is arbitrarily configured to an optimal detection sensitivity based on a magnitude of the touch input detected, ¶¶ 14, 38 and 64, and determining a change of sensitivity is required, ¶¶ 39-40, 44-45 and 55.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Klein to include the concept(s) of an electronic device with multiple touch sensors for detection input operations, wherein each sensor is disposed below input key sections, and wherein before determining where an input operation is performed a detection sensitivity for each touch sensor is arbitrarily to an optimal detection sensitivity based on a magnitude of the touch input detected,  as taught/suggested by Kobayashi.
One would have been motivated to make such a combination in order to improve the usability of offered by the method, Kobayashi ¶ 10.
Klein does not appear to expressly teach 
and adjusting one or more parameters of the candidate device, or determining that the candidate device does not meet a performance requirement defined for the given type, based on the comparison.
However, Forlines teaches/suggests the concept(s) of a system that dynamically optimizes the latency and sample-rate performance [one or more parameters] of specific portions of the touch sensor's surface-area based on an optimal mapping between the known layout and requirements of UI control at a given point in time when user interface controls require higher performance [performance requirement] is required, ¶¶ 216-217.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Klein to include the concept(s) of a system that dynamically optimizes the latency and sample-rate performance [performance metrics] of specific portions of the touch sensor's surface-area based on an optimal mapping between the known layout and requirements of UI control at a given point in time when user interface controls [use-case cost function] require higher performance is required, as taught/suggested by Forlines.
One would have been motivated to make such a combination in order to improve the efficiency and flexibility of the method to adjust dynamically to create accurate, optimal performance in different circumstances, Forlines ¶¶ 157 and 216-217.
In combination, Klein, as modified, teaches/suggests 
comprising: calculating sensitivities of one of more of the N force sensors of the candidate device based on the test data and the characterization definition; (Klein teaches using context information 308 to generate a configuration output for displaying information based on a grip, e.g., by biasing displaying information to the left side [characterization definition] when a user grips the device with right hand, ¶ 63, and generating configuration output is based on a hardware state and shell state, fig. 8:806 and ¶ 123, and these states are determined based on device type information 118 [candidate device], ¶¶ 29-30. Seo teaches/suggests the concept(s) of a display having more than one sensor, in which a number and arrangement of the sensors may change according to a size of a display, ¶¶ 67-69 and fig. 3. Kobayashi teaches/suggests the concept(s) of an electronic device with multiple touch sensors for detection input operations, wherein each sensor is disposed below input key sections, ¶¶ 35-36, and wherein before determining where an input operation is performed, a sensitivity of each touch sensor is arbitrarily configured to an optimal detection sensitivity based on a magnitude of the touch input detected, ¶¶ 14, 38 and 64.)
comparing the calculated sensitivities to corresponding sensitivities of one of more of the N force sensors defined by the characterization definition; (Klein teaches using context information 308 to generate a configuration output for displaying information based on a grip, e.g., by biasing displaying information to the left side [characterization definition] when a user grips the device with right hand, ¶ 63, and generating configuration output is based on a hardware state and shell state, fig. 8:806 and ¶ 123, and these states are determined based on device type information 118 [candidate device], ¶¶ 29-30 Seo teaches/suggests the concept(s) of a display having more than one sensor, in which a number and arrangement of the sensors may change according to a size of a display, ¶¶ 67-69 and fig. 3. Kobayashi teaches/suggests the concept(s) of an electronic device with multiple touch sensors for detection input operations, wherein each sensor is disposed below input key sections, ¶¶ 35-36, and wherein before determining where an input operation is performed, a sensitivity of each touch sensor is arbitrarily configured to an optimal detection sensitivity based on a magnitude of the touch input detected, ¶¶ 14, 38 and 64, and determining a change of sensitivity is required [comparing], ¶¶ 39-40, 44-45 and 55.
and adjusting one or more parameters of the candidate device, or determining that the candidate device does not meet a performance requirement defined for the given type, based on the comparison. (Klein teaches using context information 308 to generate a configuration output for displaying information based on a grip, e.g., by biasing displaying information to the left side [characterization definition] when a user grips the device with right hand, ¶ 63, and generating configuration output is based on a hardware state and shell state, fig. 8:806 and ¶ 123, and these states are determined based on device type information 118 [given type], ¶¶ 29-30. Kobayashi teaches/suggests the concept(s) of an electronic device with multiple touch sensors for detection input operations, wherein each sensor is disposed below input key sections, ¶¶ 35-36, and wherein before determining where an input operation is performed, a sensitivity of each touch sensor is arbitrarily configured to an optimal detection sensitivity based on a magnitude of the touch input detected, ¶¶ 14, 38 and 64, and determining a change of sensitivity is required [comparison], ¶¶ 39-40, 44-45 and 55.)

NOTE for claims 9, 13 and 17-19:
Concerning the mapping of claim(s) 9, 13 and 17-19: Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation (see MPEP § 2103.I.C.). Here, the claim(s) includes/include language that makes/make the step(s) optional but does/do not require it/them by stating “optionally” condition without positively reciting a step in which the condition is actually met (as opposed to optionally met). Specifically, the optional language in these claims are:
“the characterization definition optionally generated by the method of claim 6” (claim 9) 
“comprising generating the mapping, optionally by iteration” (claim 13)
“optionally wherein, where M>2, the portions of the input region corresponding to the M virtual buttons are non-overlapping portions of the input region and preferably adjoining portions of the input region” (claim 17)
“the configuration definition optionally generated by the method of claim 9” (claim 18)
“the characterization definition optionally generated by the method of claim 9…the configuration definition optionally generated by the method of claim 9.” (claim 19)

Double Patenting
#########
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL S MERCADO whose telephone number is (408)918-7537. The examiner can normally be reached Mon-Fri 8am-5pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L. Bashore can be reached on (571) 272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gabriel Mercado/Examiner, Art Unit 2175      



/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175